Exhibit 10.1

Senetek PLC

Moderator: Frank Massino

September 5, 2008

11:00 a.m. CT

 

Operator:    Good afternoon, my name is (Tamika) and I will be your conference
operator today. At this time I would like to welcome everyone to the Senetek
shareholder’s conference call. All lines have been placed on mute to prevent any
background noise.    After the speaker’s remarks, there will be a question and
answer session. If you would like to ask a question during this time, simply
press star then the number one on your telephone keypad. If you would like to
withdraw your question press the pound key.    This conference call is being
provided for informational and discussion purposes. It is not intended to
provide and should not be relied upon as investment advice or an option
regarding the appropriateness or (stability) of any investment.    Nothing
herein should be construed to be an operative sale or a solicitation of an offer
to buy any securities. This discussion will contain forward-looking statements
regarding future events. These statements are just predictions and are subject
to risk and uncertainties that could cause the events – the actual results to
differ materially.    These risks and uncertainties include failure to get
regulatory approval of our product candidacy, market acceptance, (inaudible)
products, management of our rapid growth, risk of regulatory reviews and
clinical trials, intellectual property risk, and the need to acquire additional
products.

 

Page 1



--------------------------------------------------------------------------------

   We would like to refer our audience to the documents that Senetek files from
time-to-time with Securities and Exchange Commission. I would now like to turn
the call over to Frank Massino, Chairman and Chief Executive Officer of Senetek,
PLC. Frank Massino:    Thank you, (Tamika). Good morning, everyone. Thank you
for participating in today’s shareholder teleconference. We have many important
topics to discuss and I will begin with our Research and Development projects,
first commenting on our RNAi Treatment Sequence for Brain Cancer, the 5th
leading cause of death with nearly 15 people in every 100,000 individuals being
stricken by this fatal disease. To date, 70 patients have received treatment in
Poznan, Poland with great success . . . . . some living a normal life four years
past surgery. . . . . a remarkable achievement when conventional therapy
prolongs life only in terms of months. On average this new technology increases
prolongation of life around 20% compared to conventional therapies and . . . . .
most sensationally . . . . . in several individual cases the patients seem to
completely recover. We have made a commitment to place a project manager on site
in order to enlist more patients and track results and have agreed to transfer
the technology to another institution in order that the results be shown to be
reproducible. This investment is modest in comparison to its vast potential . .
. . . and there is the possibility of expanding this technology to treat other
forms of cancer. Our objective here remains with finding a big Pharma Partner.
   The next project update is on PA100, another compound acquired from the
Polish Academy of Sciences. This compound is derived from the apple and has been
safety tested in humans meeting all requirements for filing an Investigational
New Drug Application. In cell cultures, in triplicate testing, PA100 was found
to be especially effective in improving Cell Attachment Frequency. Specific
wound healing cell culture tests showed that PA100 dramatically increases cell
migration and subsequent collagen contraction - all to facilitate fast wound
recovery. Therefore, the initial human clinical trials will be targeted for the
treatment of wound healing, specifically superficial cuts. Our immediate
commercialization plans for this product would be aimed at the Over-the-Counter
market.

 

Page 2



--------------------------------------------------------------------------------

  In order to understand and appreciate the progress and advancement on
Pyratine-6™ development, it is necessary to comment on the success that has been
documented throughout physician offices throughout the country . . . . . there
are several thought leaders currently endorsing Pyratine-6™ without any
relationship or ties of any kind to Senetek, truly the mark of a very effective
product. These successes place a significant and substantial value on
Pyratine-6™, which shall be enhanced with full marketing support . . . . . which
we will comment on a little later in the Q&A session along with discussing
Pyratine-6™’s value for the rest of the world . .   Pyratine-6™ contains 0.1%
concentration of the active and is ideally suited for the treatment of
photodamaged skin. As you know, we have also initiated testing for a higher
concentration of the active, 0.125%, for those patients suffering from Acne
Rosacea, a disease with unmet treatment needs . . . . . the initial results are
resoundingly successful. In fact, upon termination of the scheduled 12 week
study, the majority of patients petitioned that we continue treatment. A
conclusion was reached by the investigators that the results indeed merited that
we extend the treatment period to a full year. The initial 12 week study
results have been recently accepted for publication in the Journal of Drugs in
Dermatology and should be released in December or January.   This specific
concentration of 0.125% will be launched at the American Academy of Dermatology
meeting in San Francisco in early March, 2009 under the brand,
Pyratine-XR™. Pyratine-XR™ will be positioned specifically for reducing redness
in patients exhibiting clinical redness, in particular, the Acne Rosacea
patient.

 

Page 3



--------------------------------------------------------------------------------

  The newest candidate is 4HBAP, being trademarked Procura™ . . . . . the
initial test results for this compound found Procura™ to be extremely effective
in the treatment of coarse wrinkles and skin roughness while
significantly reducing acne lesions. These results are most impressive as coarse
wrinkles and skin roughness are the two most difficult parameters in which to
measure success. In fact, the only approved prescription product for the
treatment of photodamaged skin, Renova®, did not produce significant clinical
improvement in the treatment of coarse wrinkles. Procura is slated to begin
clinical trials for the treatment of acne vulgaris in the fourth quarter.   It
is noteworthy to mention the findings of a study recently completed by two
prominent marketing professors from Emory University and the University of
Southern California which focused on R&D expenditures at 69 publicly traded
companies in 19 technological categories from 1977 through 2006. The professors
attempted to measure the benefits of R&D and its corresponding effects on stock
price, comparing the selected companies which were substantially engaged in R& D
to companies that were essentially void of R&D . . . . . their findings
supported the axiom that innovation has its rewards and can come early in the
lifecycle of an R&D project.   It is with this in mind that we have hired
Michael Rogers and Associates as our Public Relations firm for the Pyratine-6™
launch and corporate matters with a focus on presenting our technologies to the
market.   In our announcement of this teleconference, we noted that we would
address our capital restructuring plans. Bill O’Kelly, our Chief Financial
Officer will speak to this later but first, I would like to impress upon you the
most highly undervalued asset in Senetek’s portfolio . . . . . Invicorp®. We
have received in writing from the Ardana bankruptcy administrators the good news
that Invicorp® for Europe is now officially Senetek’s property. We have reached

 

Page 4



--------------------------------------------------------------------------------

   terms for the EU market which would call for a seven figure upfront payment
plus royalties on net sales . . . . . however, I must caution you that no
agreement has been signed and we do not expect to do so until late in the fourth
quarter. The upside . . . . . and thus confident that such a deal will be
finalized, is that we have been in discussions with three different companies
who all concur to Invicorp®’s value for the European Union.. In addition, we
have reached terms with Plethora for the territories of BARIC . . . . . Brazil,
Argentina, Russia, India and China which will call for an undisclosed upfront
sum plus royalties.    The value of Invicorp® has been documented with the
recent financing of a portion of Plethora’s future Invicorp® revenue stream by
Paul Capital, a $4 billion private equity firm and an industy leader in
healthcare financing. This validation certifies the value of Invicorp® and opens
the door for the potential of monetizing our own revenue stream much in the
fashion of our deal with Valeant Pharmaceuticals. Plethora’s projections
for Invicorp® sales in the US ramp upwards of $200 Million in year two of launch
. . . . . . . if reached, this would throw off in excess of $20 Million annually
to Senetek or an additional $2.50 per share. . . not to mention multi-million
dollar milestone payments.    I will now turn the call over to Bill O’Kelly for
a review of financial results and administrative topics. Bill O’Kelly:    Thank
you, Frank. Our operating results for the second quarter of 2008 were in line
with previously set expectations.    Total revenues for the second quarter of
2008 were $691,000, compared to revenues of $441,000 in the first quarter of
2008. The quarter over quarter revenue increase came from higher license fees
for monoclonal antibodies and higher revenues from sales of skin care products.
We expect skincare revenues to continue to move higher for the balance of the
year 2008 as we re-launch Pyratine-6™ into the physician market later this
month.

 

Page 5



--------------------------------------------------------------------------------

  We reported net income of $257,000 or $0.03 per share for the second quarter
of 2008. Net income included $1,125,000 in settlement with Triax Aesthetics
which was recognized as other income.   We ended the second quarter of 2008 with
$17.8 million in cash. We are debt free and our cash position will remain very
strong in 2008 and beyond. We will continue to be financially well positioned as
we execute on our strategy.   Looking ahead, we are faced with both significant
opportunities and market challenges.   In skincare, we see evidence that the
current economic downturn has had a real effect on the high end market for
aesthetic products and procedures. Many of our competitors, including Valeant
Pharmaceuticals, have recently downsized their sales forces and scaled back
marketing activity. Obagi Medical Products, a provider of topical aesthetic
products, recently revised published financial guidance. In the face of this, we
remain bullish on Pyratine-6™. As Frank previously mentioned, there are several
thought leaders in dermatology currently endorsing Pyratine-6™ without
relationships or ties to Senetek of any kind. We will relaunch Pyratine-6™ in
the physician market later this month and we expect to reach a $10 million
annual run rate in U.S. product sales by December 2009. We are also engaged in
preliminary discussions on several international fronts to out license
Pyratine-6™.

 

Page 6



--------------------------------------------------------------------------------

  As we progress toward 2009, Invicorp® is moving from an economic possibility
to an economic probability. Our U.S. licensee, Plethora Solutions has informed
us that they remain on target for marketing authorization in the United States
in the fourth quarter of 2009. This marketing authorization will bring an
initial seven figure milestone payment and will mark the beginning of a
significant revenue stream to Senetek that will include license fees from the US
and other geographies. Plethora expects to secure an extension of the patent and
to capture market share that will result in the performance to Senetek
previously outlined in Frank’s opening comments. Our present market
capitalization has no consideration for the value of our Invicorp® investment.
All indications currently point to real and substantial return on the Invicorp®
investment beginning in 2009.   Reliaject®, the Senetek developed autoinjector
that was sold to Ranbaxy in 2006 subject to a retained royalty interest,
continues to progress toward commercialization. Ranbaxy has made a multi-million
dollar investment in the infrastructure to house product manufacturing and
expects to be ready for commercial filing in six months. Ranbaxy is pursuing or
considering FDA approval on several fronts. We conservatively estimate that we
will begin to realize royalty income and milestone payments for Reliaject® in
mid to late 2010.   As we move past the relaunch of Pyratine-6™ in the 3rd
quarter, we will publish more detailed financial projections. Overall, we expect
that our strategic research and development investments and the launch of
Pyratine-6™ will result in a net loss for the year 2008 and an approximate cash
position at 2008 year end of $16.5 million or $2.18 per share. For 2009, a
conservative outlook is for a small profit and neutral to slightly positive cash
flow. Beyond 2009, Invicorp® and the maturation of the skin care business model
will move us toward sustained profitability and cash flow.   Turning to
administrative matters,

 

Page 7



--------------------------------------------------------------------------------

  In June, the Board of Directors of Senetek approved a resolution to reclassify
components of the Company’s capital accounts. This reclassification, which has
no net financial impact on the Company, will allow Senetek, at the discretion
and approval of the Board of Directors, to pay dividends or repurchase stock up
to the level of the positive balance in adjusted accumulated earnings. This
amount stood at $11.7 million on June 30, 2008. The reclassification is subject
to shareholder and English court approval and will be included as a special
resolution in the proxy for the 2008 Annual General Meeting scheduled for
December 16. In absence of the approval of this resolution, the Company can not
repurchase stock or pay dividends.   Over time, companies that repurchase shares
have beaten the market by about 3 percentage points a year. Share repurchase
programs offer a simple and structured exit program for many investors and do
not result in tax liability for ongoing shareholders. Repurchase programs are
particularly attractive where stocks are significantly undervalued in the
market. Management believes this to be currently true for Senetek.   Dividends
offer the opportunity for a cash return to all investors. Dividends are not
currently being considered but may be in the future depending on cash position
and business strategy.   The Board of Directors and Senetek management favor the
proposed equity reclassification and urge all shareholders to support the
proposal. Further details will be included in the annual proxy to be mailed in
November.   Finally, In August, the Board of Directors appointed the Vice
Chairman to head a process to review the nominations of potential candidates for
the Senetek Board. In addition to the Vice-Chairman, the two independent Board
members will also participate in the review and recommendation process. In the
interest of good corporate governance, Frank Massino, the Chairman and Chief
Executive Officer of Senetek will not participate in the recommendation phase.

 

Page 8



--------------------------------------------------------------------------------

   The committee expects to have a short list of qualified candidates for review
and consideration at the next Board meeting.    That completes our opening
comments. We will now open the floor to a few questions. (Tamika)? Operator:   
If you would like to ask a question, press star one on your telephone keypad. We
will pause for a moment to compile the Q&A roster.    Please hold while we …
Frank Massino:    And (Tamika), if there are no questions, I do have several
other things I would like to share with the group. I can go ahead and speak at
this point in time. Operator:    … Yes, Sir. Frank Massino:    I wanted to let
everyone know that we are having a difficult time as members of management and
the board of directors in buying shares, because we have a limited window. So
just recently I have approached the board to take a percentage of my salary in
stock in lieu of cash, allowing me to obtain stock outside that limited window.
   I want you to know that we definitely believe in Senetek. We are as Bill
said, in discussions with several international companies on Pyratine-6™ and
Procura™. We are not going to be doing licensing deals, because I sincerely
believe that it is important for us to establish our own identity and to operate
on our own legs financially.

 

Page 9



--------------------------------------------------------------------------------

   But we are looking at the potential sale of the asset very much like we did
with Kinetin and Valeant. So we feel very confident that the cash resources in
the future and the near-term are outstanding for Senetek.    The projections
that I gave you with regards to Invicorp® are not the projections of Senetek.
They are the projections of Plethora. And they are conservative, and for the
U.S. only. We have double-digit royalties. I did not give you the exact royalty
because that would be in violation of our agreement. But it is a very attractive
proposition, and you should understand that is why I propose to take a portion
of my salary in stock if that is approved.    The key here is that Mr. Williams,
Mr. Dukes, et cetera have tried to buy stock. Recently, I put an order in for
20,000; I could only come up with 5,000. So the fact is, there is interest out
there. We have been approached on a couple occasions by independent groups
legitimately interested in purchasing Senetek at a range of $2.00 to $2.50 a
share.    And as you can tell, we think the value is higher. So we are very
confident.    I see that there are two callers in the queue. Operator:    Yes
sir. Frank Massino:    You want to go ahead and begin? Operator:    Your first
question comes from the line of Richard Sandefur. Richard Sandefur:    Good
morning, Frank. Frank Massino:    Good morning, Richard.

 

Page 10



--------------------------------------------------------------------------------

Richard Sandefur:    I just wonder if you could offer a few comments about
updating the web site and also about the public relations campaign that we will
be seeing in the near future. Frank Massino:    Yes. First, I want to thank you
for bringing to our attention an oversight on the web site.    We hired Michael
Rogers & Associate Public Relations. And I just want to let everyone know that
Michael Rogers & Associates is comprised of a team of publicists with extensive
experience, particularly with skincare products.    And we are not just getting
one guy. We are getting a guy with his name on the door. He has got corporate PR
experience as well. Michael’s group, and he in particular, are going to help
start shaping Senetek’s corporate communications, the messaging and the
strategy. One of the first things we will do, we will review the web site with
his thoughts in mind.    You should also know that his emphasis initially will
be on Pyratine-6™ to get that product out into the market and get awareness. He
is also seeking a corporate communication publicist with experience and a
rolodex of business publication contacts to work on Senetek. Not to say that
Michael has not also had that experience.    He has worked with PR with QVC and
he has just recently got a full-page article for a fashion client in the “Wall
Street Journal”. He has done the same in the “New York Times”, “USA Today”,
“Forbes”, “Wired”, “Fast Company”, “Business Week” and “News Week”.    So we
feel very confident with Michael on board. The key is that we are trying to time
a major PR event and media program with our launch. We mentioned that we are
going to look forward to a launch in the latter part of this month. It probably
will extend into October.

 

Page 11



--------------------------------------------------------------------------------

   But we are amassing the names of many of the beauty editors, and you should
be looking for print and publication on Pyratine-6™ in publications such as
“Allure”, “New Beauty” and others as we move towards the launch of Pyratine-6™.
Richard Sandefur:    OK that sounds good. So eventually this might evolve into a
public relations investor relations sort of campaign for a broader audience
rather than just the Pyratine-6™ audience. Frank Massino:    Absolutely. Without
question. We are definitely strategizing; refining the corporate message. We
want to promote Senetek as well as promote Pyratine-6™.    We are a leader in
the development of skincare and dermatological products. I just mentioned a few
of them today, PA100 and Procura™. These are in the pipeline. We have many other
compounds that look extremely exciting and we want to establish Senetek’s brand.
Not only Pyratine-6™, but also Senetek.    And the reason we say that is because
physicians and their staff quite frankly, buy stock. They would be perfect as
investors in Senetek. Richard Sandefur:    Sounds good, thank you. Frank
Massino:    Thank you. Operator:    Your next question comes from the line of
Tom Seymour.

 

Page 12



--------------------------------------------------------------------------------

Frank Massino:    Hello, Tom. Tom Seymour:    Yes. Couple of questions for you,
two different things that I want to get clarified. On the European rights for
Invicorp®, now we have that back you mentioned, but can you give us any little
update on how far along we are on any European approvals, how far Ardana got us?
What could you tell us on that? Frank Massino:    Yes, I can. First of all, I
will start with the marketing and commercialization of Invicorp™ for Denmark,
where they were selling it. Tom Seymour:    Yes. Frank Massino:    Invicorp® has
made a tremendous impact in Denmark. In fact, there are four to five calls a day
from physicians looking to purchase Invicorp™, and unfortunately we were let
down by our friends at Ardana when they ran out of stock.    We are working with
Plethora because they have manufacturing of Invicorp™ in the queue and hopefully
we get it back into the market quite quickly. But the acceptance is truly
excellent. And you have to understand that the alternative therapies are coming
back. There is a lot of failures with some of the oral compounds, and some of
the alternative therapies such as Caverject™ are very painful.    So we really
want to protect our commercialized interest in Invicorp™. Although Denmark is
not a major country, as far as the mutual recognition process, it is still in
the queue at Denmark. But the companies that we’re working with that have looked
at it; they feel they are going to have to redo much of the filing.

 

Page 13



--------------------------------------------------------------------------------

   In other words, we don’t think that the package is totally complete. And we
are addressing that with the Danish Medicines Agency. They are the ones that are
going to have to endorse it before it goes to other EU countries.    We do feel
that there is going to be a slight delay. In fact, I will tell you that the
optimism with regards to Invicorp™ at this point in time lies with the United
States, because Plethora is extremely committed. They are extremely bullish that
they will be in the U.S. with Invicorp™ at the end of 2009.    So there is going
to be a delay, Tom, in the EU. But the good point is that we are negotiating up
front monies for the re-license. We do have more than one company that has
agreed to the terms. I will tell you, and particularly if Plethora is on the
line, Plethora is our choice right now, because their chief scientific officer
and co-founder of the company, Dr. Mike Wyllie, was the person responsible
personally and professionally for Viagra. So we have the right team there. Tom
Seymour:    So potentially Plethora could also have the European market. Frank
Massino:    It is very possible. That is correct. Tom Seymour:    OK. Frank
Massino:    Yes. Tom Seymour:    The other question I had, and either for you or
for Bill, maybe would want to answer. You were – Bill was talking a little bit
about the possible share buyback and approval for dividend. And of course I have
asked in past calls about this buyback, I am very interested in it.

 

Page 14



--------------------------------------------------------------------------------

   I understand we would yet need the court in (England) to approve, and then
the shareholder approval in the December vote. If you could clarify which step
happens first, and outline maybe a timetable that if the court approves at
such-such a time, if the shareholder approves such-such a time . . . Frank
Massino:    Right. Tom Seymour:    When it would happen, and give a scale, some
idea of how many shares or how many dollars we might be thinking about it you
can say. Frank Massino:    Bill will answer all those questions. Tom Seymour:   
OK. Frank Massino:    I just want to go ahead and state one thing because I
don’t want people to walk away with a misunderstanding. Tom Seymour:    OK.
Frank Massino:    We are not going to be issuing dividends unless the time is
right. We have got to look at the best use for the money that we have. We have a
lot of research projects. Just so everybody understands for example, with the
Polish Academy of Sciences, we haven’t put a penny into that program at this
point in time. We are going to start being a little more active in that respect,
but ultimately we want to sign a big pharma partner.    We have other compounds
we want to accelerate the development of. So the fact of the matter is that we
will strategically look at the opportunities. We will use our cash in the best
possible manner to increase shareholder value. We do believe that the buyback is
one of the best things. And we haven’t yet earmarked an amount.

 

Page 15



--------------------------------------------------------------------------------

   And as far as dividends, we just don’t think it’s the right thing to do it at
this point in time. It would be smart to get it right . . . Tom Seymour:    Do
all this together. Frank Massino:    Well, yes. Because at some point in time,
those numbers add up. Again, you have the endorsement of another company on the
value of Invicorp®, and the endorsement of Paul Capital, a $4 billion investment
firm that is a healthcare expert. They wouldn’t put this money into Plethora if
they weren’t firm believers in it.    So we do have endorsement in that respect.
At this point, I think Bill, you should probably chime in. Bill O’Kelly:   
Sure. We can, from an administrative perspective, run the court approval and
shareholder approval process concurrently up to a point. But we do need
shareholder approval before the courts will make their final consideration.   
The timing that we are looking at from our solicitor’s perspective is an
approval on December 16th for the resolution. Then it would be about a month to
six weeks after that, that we would run the process through the UK courts and
get the final approval. So mid Q1 2009 would be probably a good timeline to look
to.    In terms of the numbers that we are contemplating, as Frank mentioned at
this point in time, we don’t have any hard and fast thought in mind with regards
to that. A lot of it is going to be dependent upon the price and upon our
strategy. There are also rules and regulations about the numbers of shares that
we can buy, and how we buy them, whether we buy them in blocks privately or
publicly.

 

Page 16



--------------------------------------------------------------------------------

   So I think the answer to that is that the intent is there. The actual
logistics will become more apparent as we move forward. Tom Seymour:    OK. So
we are onboard for that. Those were my questions. I would just add that
gentlemen, for those of us that have been shareholders for a long time as I have
been, it has been kind of a long journey, but I do feel more optimistic as a
shareholder than I have ever been, and I definitely like what I am hearing
today. So you guys please keep up the good work. Frank Massino:    I appreciate
it, Tom. I will also say that and quite frankly, proof is always in the pudding.
You can look forward to these things.    We do have a several investment groups
I think that will start making investments in Senetek.    Secondly, there is a
research report that will be published in the near future. Once we get that we
will get it up on our site as a link, so you can see that people are taking an
interest in Senetek.    The other thing is that the strategy definitely is to
have our own sales and marketing organization because we have had some bad
experiences with some partners. We are very fortunate to have also had good
partners like Plethora, and Valeant.    We feel that we are going to execute and
put this altogether. As Bill mentioned, we are over $2.00 a share just on our
cash value. Add in the Invicorp™ contract just for the U.S. alone. And we are
bullish on our anti-aging compounds and skincare compounds for Asia.

 

Page 17



--------------------------------------------------------------------------------

   So we are pretty excited. It is a no-brainer for me want stock. I can’t buy
it. I mean it is just incredible. I have got orders in right now, and I just
can’t get any.    I just got a note from the operator that there are no other
questions in the queue. Feel free to contact myself or Bill if you have a future
question. And I look forward to the next call. Thank you very much. Operator:   
This concludes today’s conference. You may now disconnect.

END

 

Page 18